DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

2.	Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I)	Group I, claim(s) 1-10 & 14, drawn to an apparatus that is a heat transfer tube.
II)	Group II, claim(s) 11-13 & 15, drawn to a method of making a heat transfer tube.

This application further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows and applicant is required to elect one species from each of the group below: 

Group A: variations of the ZN diffusion layer:
Species A-I: Species claimed in claim 2 where the Zn diffusion layer is provided in a region of 50% or more of the circular outer peripheral surface.
Species A-II: Species claimed in claims 4 where a maximum Zn concentration of a portion of the circular outer peripheral surface in a circumferential direction is 15% or less.
Group B: variations of the tube structure:
Species B-I: Species claimed in claims 7-8, 11, and 12 where the tube is a single tube and has internal fins as shown in fig. 5.
Species B-II: Species claimed in claims 10, 13, and 15 where the tube is one tube within another as shown in fig. 11.

Applicant is required, in reply to this action, to first elect between invention groups I and II above, and then select a single species from group A  and a single species form group B above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons: The X reference of the PCT written opinion dated 2/13/18 Mitsubishi Aluminum (JP2016-003802) reference establishes that independent claim 1 its’ current form lacks novelty.  The existence of an anticipatory references demonstrating that one or more independent claims lack novelty establishes that the inventions do not relate to a single general inventive concept.  
The Mitsubishi Aluminum (JP2016-003802) describes an aluminum heat exchanger tube provided with strip-shaped Zn diffusion layers (4) formed so as to extend in the lengthwise direction on a circular outer circumferential surface. In particular, it is described that, in a second embodiment, the Zn diffusion layers are provided on thin sections (3) of the heat exchanger tube, and that inner-surface fins (32) provided on the inner circumferential surface of the heat exchanger tube are formed in spirals extending in the lengthwise direction, and the thin sections are formed in spirals corresponding thereto.
The existence of references demonstrating that one or more generic claims lack novelty establishes that the inventions do not relate to a single general inventive concept. As set forth in MPEP 1850:
The expression “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art…Whether or not any particular technical feature makes a "contribution” over the prior art, and therefore constitutes a “special technical feature”, should be considered with 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently none of the claims are generic to the restrictions.
Applicant is required, in reply to this action, to elect a single inventive idea between inventions above.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
No call regarding the restriction was placed to applicant due to the complexity of the restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOEL M ATTEY/Primary Examiner, Art Unit 3763